UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2763



In Re: SALVAGE DELACY STITH,

                                                            Debtor.
_________________________


SALVAGE DELACY STITH,

                                               Debtor - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Creditor - Appellee,

          and


UNITED STATES TRUSTEE; FRANK J. SANTORO,

                                              Parties in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca B. Smith, District
Judge. (CA-97-786, BK-96-20183)


Submitted:   May 19, 1998                  Decided:   June 18, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Salvage Delacy Stith, Appellant Pro Se. Gary Dexter Gray, Charles
Foster Marshall, III, Beverly Moses Katz, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Gregory David Stefan, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order affirming the

bankruptcy court’s dismissal without prejudice of Appellant’s Chap-

ter 13 plan for cause under 11 U.S.C. § 1307(c) (1994). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. In re: Stith, Nos. CA-97-786; BK-96-20183 (E.D. Va.

Dec. 11, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                2